NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply and Sequence Listing filed 6/29/2022, in response to the final office action mailed 4/14/2022.  
Claims 10-29, 31, 34, 43, 44, 46, and 48-55 are pending and allowed as set forth in the amendment filed.  

The Sequence Listing was validated on 7/6/2022.  See PAIR.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 6/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,793,615 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112- - withdrawn
The rejection of claims 18-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the supplemental Sequence Listing filed 6/13/2022.

Allowable Subject Matter
Claims 10-29, 31, 34, 43, 44, 46, and 48-55 are allowed.
The following is an examiner’s statement of reasons for allowance: Peptides of formulas of SEQ ID NOs: 51-54, 80, and recited in the above claims are free of the prior art.  
The closest prior art to the instant claims is Bianchi et al. (WO 2010/096052- previously cited).  
Bianchi et al. teach Peptide analogs of oxyntomodulin (OXM, glucagon-37), which have been modified to be resistant to cleavage and inactivation by dipeptidyl peptidase IV (DPP-IV) and to increase in vivo half-life of the peptide analog while enabling the peptide analog to act as a dual GLP-1/glucagon receptor (GCGR) agonist (abstract).  SEQ ID NO:106 of Bianchi is HX1QGTFTSDYSX2YLDX3X4X5AX6DFVQWLX7NTK (SEQ ID NO: 106), wherein X1 is a D-serine, or α-aminoisobutyric acid (aib); X2 is Lys (K); X3 is Glu (E); X4 is an arginine (R); X5 is alanine (A) residue; X6 is Gln (Q) or Lys (K); and X7 is a methionine (M), norleucine (Nle), methionine sulfoxide (m), or O-methyl-L-homoserine (o) residue.  Positions 25-30 of Bianchi et al are WLX7NTK. 
The instant claims are drawn to species of SEQ ID NO:50 and peptide formulas SEQ ID NOs: 51-54 and 80.  SEQ ID NOs: 51-54 and 80 comprise peptide formulas that are sub-genera of the broader/genus peptide formula of SEQ ID NO:50 (issued in the ‘615 patent). 
The instant peptides are distinguishable from the peptide of SEQ ID NO:106 of Bianchi at positions 27 and 28.  These the claims further recite that one of positions X10, X12, X20, X21, X24, or X28 is conjugated to a fatty diacid.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 10-29, 31, 34, 43, 44, 46, and 48-55 are allowed as set forth in the amendment filed 6/13/2022.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654